Citation Nr: 1757055	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to December 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision from the RO in Montgomery, Alabama.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for the proper development of the issues. 

In January 2014, the Veteran was issued a Statement of the Case (SOC) for the issue of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability and entitlement to service connection for GERD.  The Veteran had a hearing before the undersigned Veterans Law Judge in April 2017.  At her hearing, the Veteran submitted additional medical records relevant to the claims on appeal, including a VA examination from February 2017 by a private examiner, a buddy statement and VAMC treatment records.  The Veteran testified that she preferred that the RO to review the newly submitted documents "because they haven't received some of this evidence."  

Additionally, in reviewing the file, the Board notes that no VA examinations have been provided to the Veteran in connection with her claims, and the Board finds that the criteria for entitlement to examinations in connection for these claims is met.  For example, she has current disabilities for each of the claims and documentation in the service treatment records, and the low threshold that these may be related to service is met.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for the purpose of evaluating the nature and etiology of any bilateral knee disorder . The examiner should review the claims file and medical record, and examine the Veteran.  

* The examiner is informed that the Veteran served on active duty from May 1989 to December 1993.

* In an October 1993 Report of Medical History (two months before service discharge), the Veteran reported having a history of "'Trick' or locked knee."  The examiner wrote that this happened when it was cold.

* The Veteran has undergone knee replacements in 2013 for the right knee and 2014 for the left knee.

For any bilateral knee disorder(s) diagnosed, the examiner should provide an opinion to the following question: Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disorder(s) had its onset in service. 

The examiner is asked to provide a rationale for the conclusion(s), which includes a discussion of the pertinent evidence, relevant medical treatises (if applicable), and generally accepted medical principles.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Afford the Veteran a VA examination for the purpose of evaluating the nature and etiology of her gastroesophageal reflux disease (GERD) disorder.  The examiner should review the claims file and medical record, and examine the Veteran.  

* The examiner is informed that the Veteran served on active duty from May 1989 to December 1993.

* In May 1990, the Veteran was seen during service with stomach pains.  She was diagnosed with gastritis.  

* In an October 1993 Report of Medical History (two months before service discharge), the Veteran denied a history of gastrointestinal symptoms.  

* The Veteran underwent a vertical sleeve gastrectomy prior to 2010.  

For any GERD disorder(s) diagnosed, the examiner shall provide an opinion to the following question:  Is it is at least as likely as not (50 percent or greater probability) that any gastro esophageal reflux disease (GERD) was incurred in or as a result of active duty service. 

The examiner is asked to provide a rationale for the conclusion(s), which includes a discussion of the pertinent evidence, relevant medical treatises (if applicable), and generally accepted medical principles.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should then readjudicate the claims of entitlement to service connection for: (a) a right knee disability; (b) a left knee disability; (c) and gastro esophageal reflux disease (GERD). If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  Then, if and only if, a timely substantive appeal is filed in response to that SSOC, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

